Title: To John Adams from Massachusetts State Convention, 15 November 1820
From: Massachusetts State Convention
To: Adams, John


				
					
					In convention Nov. 15. 1820.
				
				Whereas the Honorable John Adams, a member of this convention, and elected President thereof, has, for more than half a century, devoted the great powers of his mind, and his profound wisdom and learning, to the service of his country and mankind; In fearlessly vindicating the rights of the North American provinces against the usurpations and encroachments of the superintending Government;—In diffusing a knowledge of the principles of civil liberty among his fellow subjects:—and exciting them to a firm and resolute defence of the privileges of freemen;—In early conceiving, asserting and maintaining the justice and practicability of establishing the Independence of the United States of America;—In giving the powerful aid of his political knowledge, in the formation of the constitution of this his native state; which constitution became in a great measure, the model of those which were subsequently formed;—In conciliating the favor of foreign powers, and obtaining their countenance and support, in the arduous struggle for independence;In negotiating the treaty of peace which secured forever the sovreignty of the United States, and defeating the intrigues which were used to prevent it;—And especially in preserving, in that treaty; the vital interests of the New England states;In demonstrating to the world in his “Defence of the constitutions of the United States,” the contested principle, since admitted as an axiom, that checks and balances in legislative power, are essential to the preservation of true liberty;—In devoting his time and talents to the service of the nation in the high & important trusts of vice President & President of the United States;—And—lastlyIn passing an honorable old age in dignified retirement, in the practise of all the domestic virtues, thus exhibiting to his countrymen, and to posterity, an example of true greatness of mind, and genuine patriotism;Therefore, Resolved, that the members of this convention, representing the People of the Commonwealth of Massachusetts, do joyfully avail themselves of this oppertunity to testify their respect, and gratitude, to this eminent patriot and Statesman, for the great services rendered by him to their Country; and their high gratification, that at this late period of life, he is permitted by Divine Providence to Assist them with his Councils in revising the constitution, which forty years ago his wisdom, and prudence assisted to form.—Resolved—That a Committee of five members be appointed by the chair, to Communicate this proceeding to the Honorable John Adams, to inform him of his election to preside in this Body, and to introduce him to the Chair in this House.—
				
					
				
				
			